internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------- -------------------------- ---------------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-121239-16 date date legend surviving partnership --------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------- terminating partnership a --------------------------------------------------------------------- ------------------------------------------------------------------------ terminating partnership b --------------------------------------------------------------------- -------------------------------------------------------------------------- terminating partnership c --------------------------------------------------------------------- -------------------------------------------------------------------------- terminating partnership d --------------------------------------------------------------------- -------------------------------------------------------------------------- state --------- dear ------------------- this responds to a letter dated date and subsequent correspondence requesting rulings under sec_704 and sec_721 of the internal_revenue_code the information submitted states that surviving partnership terminating partnership a terminating partnership b terminating partnership c and terminating partnership d are state general partnerships treated as partnerships for federal tax purposes each partnership currently holds a diversified portfolio of stock and securities and an insignificant amount of cash and the partnerships are owned by identical or plr-121239-16 related parties in substantially_similar proportions to reduce the costs and burdens associated with the administration of the separate partnerships the partnerships plan to merge the partnerships represent that under the merger rules of sec_1_708-1 of the income_tax regulations the resulting_partnership will be deemed to be a continuation of surviving partnership and terminating partnership a terminating partnership b terminating partnership c and terminating partnership d will be considered terminated the merger will take the assets-over form as described in sec_1_708-1 therefore terminating partnership a terminating partnership b terminating partnership c and terminating partnership d will contribute all of their assets and liabilities to surviving partnership in exchange for interests in surviving partnership and immediately thereafter terminating partnership a terminating partnership b terminating partnership c and terminating partnership d will distribute their interests in surviving partnership to their partners in liquidation the partnerships represent that immediately prior to the transfers terminating partnership a terminating partnership b terminating partnership c and terminating partnership d and surviving partnership will own a diversified portfolio of assets in the merger terminating partnership a terminating partnership b terminating partnership c and terminating partnership d will contribute only a diversified portfolio of stock and securities and an insignificant amount of cash to surviving partnership immediately after the transfers surviving partnership will own a diversified portfolio of assets in each case the test for diversification will apply the tests of sec_368 sec_351 and the regulations thereunder sec_1_351-1 the contributions are not part of a plan to achieve diversification without recognition of gain as described in sec_1_351-1 surviving partnership represents that after the merger it will qualify as a securities_partnership as defined in sec_1_704-3 each partnership currently uses and surviving partnership will continue to use the partial netting approach described in sec_1_704-3 for making reverse sec_704 allocations surviving partnership’s sec_704 and reverse sec_704 allocations made under the partial netting approach will at all times comply with sec_1_704-3 surviving partnership will consistently apply the partial netting approach to all of its qualified_financial_assets for all taxable years in which it qualifies as a securities_partnership surviving partnership represents that the partial netting approach it adopted will preserve the tax_attributes of each item of gain_or_loss it realizes and will not be used with a view to reducing substantially the present_value of the partners' aggregate tax_liability contributions of property or the event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property will not be made with a view to shifting the tax consequences of built-in_gain or loss among surviving partnership’s partners in a manner that substantially reduces the present_value of the partners’ aggregate tax_liability surviving partnership's operating_agreement will comply with sec_704 and sec_704 it will require that a separate capital_account be established and plr-121239-16 maintained for each partner as required by the regulations under sec_704 the agreement will provide for a mandatory deficit_make-up upon the winding up of surviving partnership the agreement will also require the maintenance of separate unrealized_gain and loss accounts for each partner so as to comply with the partial netting approach in sec_1_704-3 surviving partnership will revalue its assets at least quarterly thus surviving partnership will make revaluations at least annually in accordance with sec_1_704-3 after the mergers surviving partnership will continue to be managed by professional investment managers and subject_to defined investment objectives and guidelines the investment managers will actively manage surviving partnership’s assets and make decisions about selling and buying securities based on their perception of opportunities thus surviving partnership will continue to have significant turnover in the composition of its portfolio of assets the burden to surviving partnership of making sec_704 allocations separately from reverse sec_704 allocations is substantial the partnerships request the following rulings the contributions to surviving partnership by terminating partnership a terminating partnership b terminating partnership c and terminating partnership d pursuant to the merger will not be taxable under sec_721 surviving partnership's use of the partial netting approach as defined in sec_1 e iv for aggregating gains and losses from qualified_financial_assets for the purpose of making reverse sec_704 allocations is reasonable within the meaning of sec_1_704-3 surviving partnership has permission to aggregate built-in gains and losses from qualified_financial_assets contributed by terminating partnership a terminating partnership b terminating partnership c or terminating partnership d with built-in gains and built-in losses from revaluations of qualified_financial_assets held by surviving partnership for purposes of making allocations under sec_704 and sec_1_704-3 ruling_request sec_721 provides that no gain_or_loss is recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated plr-121239-16 sec_351 provides that no gain_or_loss is recognized if one or more persons transfer property to a corporation solely in exchange for stock in the corporation and immediately_after_the_exchange the transferors control the transferee corporation sec_351 provides that sec_351 will not apply to a transfer of property to an investment_company sec_1_351-1 of the income_tax regulations states that a transfer to an investment_company will occur when i the transfer results in diversification of the transferors' interests and ii the transferee is a regulated_investment_company ric a regulated investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and nonconvertible debt obligations are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1_351-1 provides that a transfer of stocks and securities will not be treated as resulting in diversification if each transferor transfers a diversified portfolio of stocks and securities a portfolio of stock and securities is diversified if it satisfies the and 50-percent tests of sec_368 applying the relevant provisions of sec_368 for this purpose government securities are included in determining total assets unless the government securities are acquired to meet sec_368 after applying the law to the facts submitted and representations made we conclude that terminating partnership a terminating partnership b terminating partnership c and terminating partnership d’s transfers of all their assets to surviving partnership pursuant to the merger will not result in a diversification of the portfolios transferred accordingly no gain will be recognized under sec_721 on terminating partnership a’s terminating partnership b’s terminating partnership c’s and terminating partnership d’s transfers of diversified portfolios of assets to surviving partnership pursuant to the mergers of terminating partnership a terminating partnership b terminating partnership c and terminating partnership d into surviving partnership ruling_request sec_704 provides that income gain loss and deduction with respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution sec_1_704-3 provides that the purpose of sec_704 is to prevent the shifting of tax consequences among partners with respect to precontribution gain_or_loss under sec_704 a partnership must allocate income gain loss and deduction with respect to property contributed by a partner to the partnership so as to take into account any variation between the adjusted tax basis of the property and its fair market plr-121239-16 value at the time of the contribution this allocation must be made using a reasonable method that is consistent with the purpose of sec_704 sec_1_704-3 provides that the principles of sec_1_704-3 apply to allocations with respect to property for which differences between book_value and adjusted tax basis are created when a partnership revalues partnership property under sec_1_704-1 reverse sec_704 allocations a partnership that makes allocations with respect to revalued property must use a reasonable method that is consistent with the purposes of sec_704 and sec_704 sec_1_704-3 provides that sec_704 generally applies on a property-by- property basis therefore in determining whether there is a disparity between adjusted tax basis and fair_market_value the built-in gains and built-in losses on items of contributed or revalued property generally cannot be aggregated sec_1_704-3 provides a special rule allowing certain securities partnerships to make reverse sec_704 allocations on an aggregate basis specifically sec_1_704-3 provides that for purposes of making reverse sec_704 allocations a securities_partnership may aggregate gains and losses from qualified_financial_assets using any reasonable approach that is consistent with the purposes of sec_704 once a partnership adopts an aggregate approach the partnership must apply the same aggregate approach to all of its qualified_financial_assets for all taxable years in which the partnership qualifies as a securities_partnership sec_1_704-3 provides that a securities_partnership is a partnership that is either a management company or an investment_partnership and that makes all of its book allocations in proportion to the partners' relative book capital accounts except for reasonable special allocations to a partner who provides management services or investment advisory services to the partnership under sec_1 e iii b a partnership is an investment_partnership if on the date of each capital_account restatement the partnership holds qualified_financial_assets that constitute at least percent of the fair_market_value of the partnership's non-cash assets and the partnership reasonably expects as of the end of the first taxable_year in which the partnership adopts an aggregate approach under sec_1_704-3 to make revaluations at least annually sec_1_704-3 provides that a qualified_financial_asset is any personal_property including stock that is actively_traded as defined in sec_1_1092_d_-1 defining actively_traded property for purposes of the straddle rules sec_1_704-3 and sec_1_704-3 provide two approaches to making aggregate reverse c allocations that are generally reasonable -- the partial netting approach and the full netting approach however sec_1_704-3 provides that other approaches may be reasonable in appropriate circumstances plr-121239-16 sec_1_704-3 provides that an allocation method or combination of methods is not reasonable if the contribution of property or event that results in reverse sec_704 allocations and the corresponding allocation of tax items with respect to the property are made with a view to shifting the tax consequence of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability furthermore sec_1_704-3 provides that the character and other tax_attributes of gain_or_loss allocated to the partners under an aggregate approach must preserve the tax_attributes of each item of gain_or_loss realized by the partnership be determined under an approach that is consistently applied and not be determined with a view to reducing substantially the present_value of the partners' aggregate tax_liability surviving partnership represents that its allocations will comply with sec_1_704-3 surviving partnership represents it has elected the partial netting approach described in sec_1_704-3 for making reverse sec_704 allocations sec_1 e iv provides that to use the partial netting approach the partnership must establish appropriate accounts for each partner for the purpose of taking into account each partner's share of the book gains and losses and determining each partner's share of the tax gains and losses under the partial netting approach on the date of each capital_account restatement the partnership a nets its book gains and losses from qualified_financial_assets since the last capital_account restatement and allocates the net amount to its partners b separately aggregates all realized tax gains and all realized tax losses from qualified_financial_assets since the last capital_account restatement and c separately allocates the aggregate tax gain and aggregate tax loss to the partners in a manner that reduces the disparity between the book capital_account balances and the tax capital_account balances book-tax disparities of the individual partners after applying the relevant law to the information and representations submitted we rule that surviving partnership’s use of the partial netting approach for making reverse sec_704 allocations is a reasonable approach within the meaning of sec_1 e provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability ruling_request the aggregation rule_of sec_1_704-3 applies only to reverse sec_704 allocations therefore a securities_partnership using an aggregate approach must generally account for any built-in_gain or loss from contributed_property separately the preamble to sec_1_704-3 explains that the final regulations do not authorize plr-121239-16 aggregation of pre-contribution built-in gains and losses with built-in gains and losses from revaluations because this type of aggregation can lead to substantial distortions in the character and timing of income and loss recognized by contributing partners t d 1995_1_cb_120 however the preamble also recognizes that there may be instances in which the likelihood of character and timing distortions is minimal and the burden of making sec_704 allocations separate from reverse sec_704 allocations is great consequently sec_1_704-3 authorizes the commissioner to permit by published guidance or private_letter_ruling aggregation of qualified_financial_assets for purposes of making sec_704 allocations in the same manner as that described in sec_1_704-3 in revproc_2001_36 2001_1_cb_1326 the irs granted automatic permission for certain securities partnerships to aggregate contributed_property for purposes of making sec_704 allocations revproc_2001_36 also described the information that must be included with the ruling requests for permission to aggregate contributed_property for purposes of making sec_704 allocations submitted by partnerships that do not qualify for automatic permission surviving partnership represents that the burden of making sec_704 allocations separate from reverse sec_704 allocations will be substantial surviving partnership will use the partial netting approach described in sec_1_704-3 for making sec_704 and reverse sec_704 allocations the likelihood that this type of aggregation could be abused by surviving partnership and its partners is minimal after applying the relevant law to the information submitted and representations made we rule that if surviving partnership uses the partial netting approach to make sec_704 allocations including reverse sec_704 allocations this will be a reasonable method within the meaning of sec_1_704-3 and is permitted by the commissioner under sec_1_704-3 provided that a contribution or revaluation of property and the corresponding allocation of tax items with respect to the property are not made with a view to shifting the tax consequences of built-in_gain or loss among the partners in a manner that substantially reduces the present_value of the partners' aggregate tax_liability this ruling is limited to allocations of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets made under sec_704 sec_704 and sec_1_704-3 specifically no opinion is expressed concerning allocations of items other than items of gain_or_loss from the sale_or_other_disposition of qualified_financial_assets or the aggregation of built-in gains and losses from qualified_financial_assets contributed to surviving partnership by any person other than terminating partnership a terminating partnership b terminating partnership c and terminating partnership d surviving partnership must maintain sufficient records to enable it and its partners to comply with sec_704 and sec_737 additionally this ruling applies only to the contributions to surviving partnership made in connection with the mergers of plr-121239-16 terminating partnership a terminating partnership b terminating partnership c and terminating partnership d into surviving partnership and not to any other contributions or any other future partner except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any transaction that is not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it however in the event of a technical_termination of surviving partnership under sec_708 the resulting_partnership may continue to rely on this ruling with regard to any relevant ruling contained within sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to your authorized representatives sincerely david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
